Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 1 of 36




                EXHIBIT A
   Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 2 of 36




LONDON COURT OF INTERNATIONAL ARBITRATION
LCIA No: 142732

IN THE MATTER OF THE ARBITRATION ACT 1996

AND IN THE MATTER OF AN ARBITRATION


BETWEEN:

                        (1) Republic of Djibouti
               (2) Djibouti Ports and Free Zone Authority
                        (3) Port de Djibouti SA
                                                                     Claimants

                                         - and -

                        (1) DP World Djibouti FZCO
                  (2) Dubai (International) Djibouti FZE
                    (3) Doraleh Container Terminal SA
                                                                    Res ondents




             THIRD PARTIAL FINAL AWARD:
           THE RESPONDENTS' COUNTERCLAIMS




                                      The Tribunal


                                     Lord Hoffmann
                                     Peter Leaver QC
                              Sir Richard Aikens (President)



                          Issuedpursuantto The Rules ofthe
            London Court of International Arbitration 1998 ("the LCIA Rules")
     Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 3 of 36




                                                               Contents



A.    The background.........................................................................................................^

B.    The present arbitration proceedings so far......................................................... 5

C.    Other events before and after the hearing leading to the application for a stay of
      the present arbitration................................................................................................ 7

D.    The counterclaim for unpaid royalties: (1) in principle.................................... 10

E.    The counterclaim for unpaid royalties: (2) damages: quantum and interest...... 16

F.    The counterclaim for breach of the "exclusivity" provisions: (1) the CA terms
      and the facts...............................................................................................                  20

G.    The counterclaim for the breach of the "exclusivity" provisions: (2) was the
      Republic in breach ofthe terms ofclauses 3.6.2 and/or 3.6.3 ofthe CA in respect
      ofthe development oftheDMPand/orthe DICT?..........................................23

H.    The counterclaim for damages for breach of the "exclusivity provisions": (3) on
      whatbasisshould the damagesbe calculated?......."..."................".".."........"".." 24

I.    The counterclaim for breach of the "exclusivity" provisions: (4) quantum and
      interest.............................................................................. ""......"...."""""."""""               29

J.    Reliefsoughtby the respondents....................................................................31

K.    Costs...............................................................................................................,.   ^^^^^32
     Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 4 of 36




A.     The background

1.    The background to the present arbitration proceedings is explained in the first Partial
      Final Award of this tribunal dated 20 Febmary 2017. We need not repeat the detail.
       In summary, m the late 20& century the port of Djibouti ("the Old Port") in the
      Republic of Djibouti was very out of date and inefficient. The Republic of Djibouti
       ("Djibouti") wished to develop new port facilities at Doraleh, including a container
      terminal and other facilities. The existing port authority havingjurisdiction over all
      the ports in Djibouti was the Port Autonome Internationale de Djibouti ("PAID"). Its
      name was subsequently changed to Port de Djibouti SA ("PDSA"). A new entity, the
      Djibouti Ports and Free Zone Authority ("DPFZA") was established by Presidential
      Decree on 2 June 2002. The government of Djibouti, through DPFZA, entered into
      negotiations with Dubai Ports Authority ("DPA"), which subsequently became DP
      World Limited ("DP World"), on reaching an agreement to constmct and manage a
      proposed new tenninal. The agreement concluded was that a new joint venture
      company, called Doraleh Container Terminal SA ("DCT") would be created, which
      would bejointly owed by PAID/PDSA (as to 66. 66% ofthe shares) and DP World (as
      to 33. 34% of the shares). Importantly, despite owning only a minority of the shares,
      DP World would have the right to appoint the majority of the board of directors and
      DP World would have effective control ofDCT. On 21 June 2006 the Parliament of

      Djibouti enacted a law establishing DCT. As agreed, 66. 66% of the share capital was
      taken by PAID/PDSAand 33.34% was taken by DP World Djibouti FZCO ("DP
      World Djibouti").

2.    The first claimant in this arbitration, the Republic of Djibouti, entered into a
      Concession Agreement ("the CA") dated 30 October 2006, with DCT and Dubai
      (International) Djibouti FZE ("DID"), which was a subsidiary of DP World. (For the
      purposes of the CA, the parties to the CA mcluded the DPFZA and PDSA, both of
      whichwereunderthe control ofDjibouti). Under a power of attorney grantedto him
      by presidential decree, Mr Abdourahman Boreh, then a prominent Djibouti
      businessman and close associate ofthe President, signed the CA onbehalf ofDjibouti
      on 31 October 2006. The CA gave DCT the exclusive right, for a thirty year period
      (plus two further 10 year extension periods) to develop, construct, manage and operate
     Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 5 of 36




       a new tenninal at Doraleh: "the Terminal". On 18 December 2006 the Djibouti
       Parliament enacted a law ratifying the CA and givmg it the force of statutory law.

       Subsequently, DCT enteredinto a ManagementServicesAgreement, ("MSA"),dated
       6 December 2006, with DP World Djibouti, whereby the latter would carry out and
      complete various services asidentified inthe MSA, forwhich DP World Djibouti was
      to bepaid a management fee. On 22 May 2007 an Addendum to the CA was signed.
      The Djibouti Parliament enacted a law on 19 January 2008 to confum that the
      Addendumhadfull statutorypowerandeffect. Also on 22 May2007 a JointVenture
      Agreement was agreed between DP World Djibouti and PDSA, confirming the
      agreement that DCT would be managed by DP World Djibouti and that it would
      conti-ol DCT by being guaranteed a majority of directors on the board ofDCT.

      The constmction ofthe Tenninal was completed swiftly and it opened in December
      2008. It hasproved very profitable.

      For reasons that are explained in more detail in this tribunal's first Partial Final Award,
      in July 2014 the claimants alleged that they were entitled to rescind the CA, the Joint
      Venture Agreement and the MSA and they purported to do so.

      Article 20 of the CA provides for the arbitration of any dispute under the CA in
      accordancewithLCIARules, ifthedisputecannotbe settled amicably.Theclaimants
      made a Request for Arbitration on 8 July 2014. The respondents' response was filed
      on 21 August 2014. The claimants nominated Mr Peter Leaver QC as their arbitrator
      and the respondents nominated Lord Hoffinann. The two arbitrators originally
      nominated Sir Simon Tuckey as the third arbitrator and chairman of the tribunal. He
      subsequently resigned and his place was taken by Sir Richard Aikens.

7.    As well as starting the present arbib-ation proceedings, Djibouti brought proceedings
      intheEnglishCommercialCourtagainstMr Borehandthreecompaniescontrolledby
      him. The claims were dismissed by Flaux J m a judgment delivered on 2 March 2016:
      (see [2016] EWHC(Corn) 405). Anapplicationto appealwasdismissedbyLongmore
      LJafter an oral hearing on 17 June 2016.
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 6 of 36




B.       The present arbitration proceedings so far

8.       A hearing took place between 20 September and 6 October 2016. The claimants'
         claims for rescission of the CA and for damages were dealt with during that hearing
         andwerethe subject ofthe tribunal's first Partial Final Award dated 20 February 201 7
         Thetribunal dismissedthe claimants' claims in their entirety.

9.       The respondents had raised various counterclaims of which three remained in issue at
         the close of the hearing on 6 October 2016. They were, in summary: (1) payment of
         royalties for historic containertraffic onmixedcargovesselshandledatthe Old Port;
         (2) payment of royalties for handling future container ti-affic which was from
         EthiopianShippingLinesandMessinaShippingLinesmixedcargovessels but at the
         Terminal; and (3) breach of the exclusivity clauses in the CA, save as covered by
         counterclaims (1) and (2).

10.      In a joint letter dated 13 October 2016 from the lawyers acting then for the parties' it
         was recorded that (as had been foreshadowed at the hearing) the parties had agreed
         that the reference before the tribunal in respect of the respondents' counterclaims
         shouldbe stayed for a period of three months. The parties were to negotiate on the
         basis set out in the letter. The letter also recorded that if agreement had not been
         reached by tfae end of the three month period or the parties did not agree to continue
         the stay, then the arbitration in respect ofthe counterclaims should resume.

11       The tribunal issued a Second Partial Final Award dated 29 June 2017 dealing withthe
         costs of the arbitration up to and including the first Partial Final Award. The taibunal
         awarded the respondents costs of £7 million.

12.      There were negotiations on the counterclaims for some time after October 2016.
         However, in a letter dated 28 December 2017 to the tribunal, QE stated that the
         claimants had ceased to engage in these so that the parties had been unable to reach
         any agreement on the counterclaims. The respondents accordingly requested the
         tribunal to resume the arbitration in respect ofthe counterclaims.



 QuinnEmanuelUrquhart & SullivanLLP("QE")actedthen and nowfor the respondents. At the time ofthe
hearing in Sqitember-October 2016 and until 18 December 2017 Gibson Dunn & Crutcher LLP ("Gibson
Dunn") acted for the claimants. At present Cabinet Ghaleb acts for the Republic ofDjibouti but the tribunal is
not aware of other lawyers acting for other claimants.
                                                         5
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 7 of 36




13.     In the same letter QE summarised the respondents' pending counterclaims as
        concerning: "the claimants' breachesof: (i) Articles 3.6.2 and3.6.3 ofthe CA, which
        confer on DCT exclusivity over handling of container traffic m Djibouti; and (ii)
        Articles 7. 1. 1 and7. 12(i) oftheCAinrelationto certainunpaidroyaltiesfor container
        traffic handed at the Old Port". The tribunal attempted to obtain from the claimants
        their reactionto QE's letter but there wasno response. Accordingly, in a letter of 19
        February 2018 the tribunal set out a timetable for dealing with the remaining issues in
        the arbitration, leadingto anoral hearingifnecessaryin the secondhalfof2018.

14      Pursuant to the procedural timetable on 16 March 2018 the respondents filed and
        served their Additional Requests for the Production of Documents in relation to the
        counterclaims. The claimants did not make any similar additional requests for
        documents from the claimants. The respondents' requests were unanswered by the
        claimants.


15.    On 2 July 2018 the respondents served Written Submissions in support of their
       counterclaims, havingrequested andbeengrantedan extensionoftime from 11 June
       2018, whichwasthe date originally stipulated in the tribunal's procedural timetable.
       The claimants had liberty to file submissions in response by 23 July 2018 (on the
       revised timetable) but did not do so.

16.    The respondents requested the tribunal to fix a date for an oral hearing of the
       counterclaims. Thetribunal suggestedseveraldatesto all thepartiesm anemaildated
       24 July 2018 and in a letter to the claimants of the same date. The respondents
       requestedthe hearingtake place on 9 November 2018. There was no response from
       the claimants or their advisors. The tribunal accordingly fixed 9 November 2018 as
       thehearingdate andthis decisionwascommunicatedto thepartiesby email dated22
       August 2018 and by a letter dated 21 August 2018 attached to that email and sent by
       post to the claimants.

17     The hearing took place on 9 November 2018. The respondents were represented by
       Mr Mark Howard QC and by QE. The claimants did not appear and were not
       represented. Despite this fact and in the light of the claimants' failure to respond to
       coinmunications from either the tribunal or the respondents, the tiibunal decided to
       continue withthe hearing.
                                               6
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 8 of 36




C.       Other events before and after the hearing leading to the application for a stay of
         the present arbitration

18.      Ina letter dated6 October2018fromQEto thetribunal(acopyofwhichwasemailed
         to Mr Aboubaker Omar Hadi and to the LCIA), QE mfonned the tribunal of the
         following matters (amongst others): 2 (1) In late 2017 the National Assembly of
         Djibouti passed Law 202 on Strategic Infrastmcture Contracts. (2) On 19 February
         2018 DP World Djibouti and DCT issued a Notice of Dispute to the government of
         Djibouti and started a further arbitration piirsuant to Article 20 of the CA on 20
         Febmary 2018. This further arbitration is LCIA CaseNo 183886. The sole arbitrator
         appointed by the LCLA. in that arbitration is Professor Zachary Douglas QC: ("the
         Douglasarbitration").(3) On22 Febmary2018Djiboutiseizedphysicalcontrol ofthe
         Temiinal and expelled DP World Djibouti employees from the country. (4) On 28
         July 2018, PDSA sent a letter to DP World Djibouti stating that it had decided to
         tenninate the IVA dated 22 May 2007. DP World Djibouti rejected PDSA's action.
         (5) PDSA purported to call a meeting ofDCT shareholders for 9 September 2018 at
         which resolutions for the removal from the board of DCT of the directors appointed
         by DPWorldDjiboutiandtheirreplacementby directorsnominatedby DPSAwould
         beproposed. (6) DPWorld Djibouti appliedto the HighCourt ofEnglandandWales
         for urgent injunctive reliefunder section 44(3) ofthe Arbitration Act 1996, to restrain
         DP World Djibouti from proceeding as if the IVA were terminated and from voting
         to remove DP World Djibouti's appointed directors at the proposed shareholders'
         meeting. An injunctioninthoseterms wasgrantedexparteon 31 August2018. It was
         continued after a further hearing on 14 September 2018 in which the claimants did not
        participate. (7) On 5 September 2018 DP World Djibouti filed at the LCIA a request
         for arbitration under the terms of the JVA and under the Articles ofDCT. The LCIA

        has appointed Professor Maxi Scherer as sole arbitrator m that arbitration: ("the
         Scherer arbitration"). (8) On 9 September 2018 a Presidential Ordinance purported to
        nationalisePDSA'sshareholdingin DCT. The validity ofthat actionis not accepted
        by the respondents. (9) On 21 September 2018 DP World Djibouti received a
        Complaint issued in the Djibouti Court of First Instance naming Djibouti as claimant
         and DCT as respondent. The relief sought was the annulment of various Articles of



 The tribunal summarises the maUers as set out in the letter ofQE without being able to comment on the factual
or legal validity of them, save as may be relevant to the present award.
                                                      7
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 9 of 36




         DCTandofa resolution ofits boardpassedon 18 Febmary2018 authorisingthe start
         of the Douglas arbitration and other litigation. (10) On 26 September 2018 Djibouti
         applied to the Djibouti Court of First Instance in summary proceedings seeking the
         appointment of a provisional administrator over DCT on the ground that there were
         grave tensions between the shareholders ofDCT. On 27 September 2018 the Court
         made such an order, appointing Mme Chantal Tadoral as provisional admimstrator.
        Neither DCT nor DP World Djibouti was present at either hearing. On 4 October
         DCT's board lodged papers with the Djibouti court challenging Mme Tadoral's
         appointment.3

19      After the oral hearing in this arbitration on 9 November 2018, on 14 November 2018
        the tiibunal received a copy of an email sent to Mme Tadoral by Maitre Mouktar
         Ghaleb of Cabinet Ghaleb, a Djibouti law finn, acting as lawyer for Djibouti. This
         email (in French) invited Mme Tadoral to inform the tribunal that she was the sole
        legitimate representative ofDCT since her appointment as provisional administrator
        by the Djibouti Court. The email further asked Mme Tadoral to invite the tiibunal to
         stay the present arbitration pending the resolution of proceedings in Djibouti
        concerning the control ofDCT. In a letter dated 19 November 2018 to the tribunal,
        Mme Tadoral invited the tribunal to stay the present arbitration "pendinga final and
        binding decision in Djibouti regarding the governance and control ofDCT". In a letter
        dated 22 November 2018 the tnbunal invited QE for its comments on these two
        documents. QE responded in a letter dated 26 November 2018 in which it stated
        (amongst otherthings)thattherespondentschallengedthevalidityofMme Tadoral's
        appointment and opposed the application for a stay. There was further correspondence
        on the issue of a stay: a letter froin Mine Tadoral dated 1 December 2018, fhen a
        response to that letter from QE dated 4 December 2018.

20.     After the tribunal had considered these submissions, a further email was sent to the
        parties (including Mme Tadoral) on 17 December 2018, inviting submissions on three
        particular questions, as follows: (a) is there any challenge under Djibouti law to the
        ProvisionalAdministrator'sclaim that shehasreplacedthe BoardofDCT; (b) ifnot,



 From subsequent correspondence the tribunal understands that the challenge was rejected in an inter partes
hearing on 9 October 2018. On 21 November 2018 DP World Djibouti appealed that order. As far as the tribunal
is aware that appeal has yet to be heard.
                                                     8
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 10 of 36




        whetherthere is any groundupon which the tribunal could refuse to apply Djibouti
        law as to the validity of the appointment of the Provisional Administrator and her
        powers to act as such; and (c) in view of the nature ofthe counterclaims for debt and
        damages, is it relevant that there are two other counter-claimants, in addition to DCT,
        and if so why. The tribunal requested the parties to provide any further concise
        submissions they may have on these questions by 12 noon GMT on Monday 24
        December2018. Both QE(onbehalfofthe respondents) andMme Tadoralprovided
        further submissions.


21.     On 3 January2019the tribunalissuedits Decisiononthe applicationfor a stayofthe
        arbitrationproceedings. It rejectedthe application. The Decisionstated, atparagraph
        8:

                "It is clear from all the submissions thatwehaveconsidered carefully thatthere
                is a major disputebetweenthe parties as to the validityofthe appoinftnentof
                MmeTadoralasProvisionalAdministratorofDCT. Thatdisputeis continuing.
                The Tribunal accq)ts that there are powerful points to be made on both sides.
                This Tribunal has not been invited to decide on the question ofthe validity of
                Mme Tadoral's appointment and it does not do so. However, in all the
                circumstances, particularly given the facts that (a) this arbitration had
                proceeded,withoutchallengefromtheClaimantsorMmeTadoral,to the stage
                ofa hearingoftheRespondents' counterclaimsand(b) no furtherparticipation
                from either side is required and that all that remains is for the Tribunal to
                deliver its award, the tribunal has decided that it should NOT stay the
                proceedings now."

22.     Inthese circumstances thetribunal must give its substantive awardonthe respondents'
        counterclaims.


23.     At the hearing on 9 November 2018 Mr Howard presented first the respondents' case
        on the counterclaim for unpaid royalty payments and then the counterclaim for
        damagesfor breachofthe obligationof"exclusivity". Wedeal withthembelowin the
        same order. At the end of the hearing the tribunal asked the respondents to set out in
        writingpreciselywhatrelieftheywereseekinginanyawardto bemadebythetribunal
        in relation to the counterclaims.


24.     The respondents did so in an annexureto a letter dated 13 November2018 from QE
        to the tribunal. This asked that the tribunal to:


        (a)   DECLARE that the Claimants have breached Articles 3. 6.2 and 3. 6.3 of the
                                                 9
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 11 of 36




               Concession Agreement by developing, commissioning and operating the
               Doraleh Multipurpose Port;

        (b)    DECLARE that the Claimants have breached their obligation under Articles
               7. 1. 1 and 7. 12. (i) ofthe Concession Agreement to pay the Respondents royalties
               for containertraffic diverted to otherports from the Terminal;

        (c)    ORDER that the Claimants pay the Third Respondent damages in the amount
               ofUS$ 385.7 million for the breachreferred to in (a) above within 30 days of
               the Award;

        (d)    ORDER that the Claimants pay the Third Respondent damages in the amount
               ofUS$ 148.8 million for the breachreferred to in (b) abovewithin30 days of
               the Award;

        (e)    ORDER under Section 49 of the Arbitration Act 1996 and Article 26. 4 of the
               LCLA. Rules that the Claimants pay the Third Respondent simple interest on all
               ofthejudgment debt and damages in respect ofwhich the Award is given at fhe
               rate of 10 percent from the date of the Award, or interest from such dates, at
               suchrates and with suchrests as it considersmeets thejustice ofthe case;

        (f)    DECLAREthat the Claimants have breached Article 3. 6.3 of the Concession
               Agreement by their proposal to develop the Djibouti International Container
               Tenninal as additional container handling facilities within the Republic of
               Djibouti, without having first offered the Third Respondent the opportunity to
               exercise its right to develop such a facUity;

        (g)    ORDER the Claimants to pay to the Respondents the costs they have incurred
               in connection with the arbitration of the counterclaims, including, without
               limitation, the costs ofthe Arbito-al Tribunal andthe LCLA, as well as all legal
               and other professional fees, in the amoimt ofGBP 492, 336. 96; and

        (h)    ORDER such further or other relief as the Tribunal shall deem fit.



D.      The counterclaim for unpaid royalties: (1) in principle

25.     Articles 3. 6. 1 - 3. 6. 3, 7.1 and 7. 1.2(i) and (ii) ofthe CA provide as follows:




        Art. 3. 6. 1:




                                                 10
    Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 12 of 36




        TheGrantor4 shall, itselforthroughPAID,causetheentire container traffic (includmg
        any domestic or combi vessels) at the existing container terminal at the Port to be
        shifted to the Doraleh Container Terminal, within 30 (thirty) days from the Date of
        Commercial Operations ofPhase I ofthe Project.

        Art. 3.6.2:

        The Grantor agrees that after the Date of Commercial Operations of Phase 1 of the
        Project and during the entire Operations Period, it shall not and shall cause the
        Authority andPAIDnot to directly or mdirectly operate or commission any existing
        or additional facilities (including the existing container tenninal at the Port) within the
        Republic ofDjibouti for handling containers, without the prior written consent ofthe
        Concessionaires.

        Art.3.6.3

        Subject to the provisions of Articles 3. 6. 1 and 3. 6. 2 above, the Grantor agrees that in
        theeventthatit ortheAuthorityor PAIDdecideorproposeto develop anyadditional
        container handling facilities (including at the existing container terminal at the Port,
        afiter the Date of Commercial Operations) it shall first ofifer the Concessionaire the
        right to develop such additional container handling facilities, on such tenns and
        conditions as may be agreed between the Parties and being no less favourable than
        the terms of this Agreement.

        Art. 7. 1:

        The Grantor shall and shall cause PAID to cease all container handling and
        related/ancillary activities at the existing container terminal at the Port (includmg in
        relation to combi or domestic vessels) and to shift the entire container handling
        operations from the existing container terminal at the Port to the Project with
        immediate effect on the date being 30 (thirty) days after the Date of Commercial
        Operations.

        Art. 7. 1.2 (i)

        Without prejudice to the provisions of Article 7. 1. 1 above, the Grantor agrees that all
        the revenues earned from the handling ofcontainers and all ancillary or related services
        at the existing container tenninal from the Date ofCommercial Operations till the date
        of transfer of container handling activities shall be paid to the Concessionaire at the
        end of the Month in which such revenues have been earned.




        Art. 7.1.2(ii)


4 Inthe definitions "TheGrantor" isthe Republic ofDjibouti; "TheConcessionaire" isDCT. "TheAuthority"
is definedin the preamble as beingthe Djibouti Ports and Free ZonesAuthority, viz. the DPFZA. As already
noted, PAID was subsequently renamed Port de Djibouti SA, or "PDSA".
                                                  11
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 13 of 36




        The Grantor shall cause PAID to provide the Concessionaire with a duly certified
        monthly statement from the auditors of the Port stating the revenues earned from the
        existing container terminal and the sources of such revenues for the period
        commencing from the Date of Commercial Operations.

26.     In Article 1. 1 of the CA, the phrase "Date of Commercial Operations" is defined as
        follows:


                 "Date of Commercial Operations" in respect of Phase I of the Project
                 means the earlier of: (a) the date of issuance of the Completion Certificate
                 pursuant to Article 6. 9. 2; and (b) the date on which the Concessionaire has
                 substantiallycompleted constmction, commenced operationof PhaseI ofthe
                 Project and the Completion Certificate has been deemed to have been issued
                 pursuant to Article 6. 9. 3.

27.     It was acceptedin witness statements ofthe claimants filedin advanceofthe hearing
        in 2016 that since the conclusion ofthe CA and the constiiiction ofthe Terminal, two
        shipping lines, Ethiopia Shipping Lines ("ESL") and Messina Shipping Lines
        ("MSL"),hadcontinuedto dischargecontainersatthe OldPort andnot attheTenninal.
        DCT hadagreed to this arrangement in 2010 on the basis that it would receive a royalty
        per container handled in the Old Port, m accordance with Articles 7. 1 and 7. 1. 2(i) of
        the CA. On 15 July 2012, at a DCT board meeting, it was agreed in principle that a
        royalty shouldbepaidin respect ofthis dischargebut no agreementwasreached asto
        quantum and no royalty payments were ever made. The claimants made the point, at
        the time of the hearing in 2016, that the container handling at the Old Port was
        confined to containers from mixed cargo vessels of the two shipping lines. The
        respondents' answer to that was that under Article 7. 1. 1 of the CA "all container
        handling and related/ancillary activity" by Djibouti or PDSA at the Old Port was to
        cease.


28.     The tribunal accepts the proposition that under the provisions of Article 7. 1.2 (i), if
        any container handling continued at the Old Port after the "Date of Commercial
        Operations" (as defined), then "all revenues" from the handling of such container
        traffic at the Old Port had to be paid to DCT ("the Concessionaire") at the end of the
        month in which those revenues were earned. Indeed, at the hearing in 2016 Mr
        AboubakerOmarHadi, the ChairmanofDPFZAandthe CEOofPDSA, accq)ted in




                                               12
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 14 of 36




        cross-examination that insofar as the two shipping lines were continuing to discharge
        at the Old Port, a fee hadto be paid.5

29.     However, matters have moved on. On 29 December 2012 Djibouti agreed to sell
        23. 5% of PDSA to China Merchants Holdings International Co Ltd ("China
        Merchants"), a global port-operations companywhichcompetes with DP World. The
        claimants informed DP World of this on 17 April 2013. Subsequently, the claimants
        contracted with China Merchants to develop a new port in Djibouti, the Doraleh
        Multipurpose Port ("DMP"). Development ofthe DMP started m 2014 andthe port
        was inauguratedon 24 May2017. At no time wasDCT offeredthe right to develop
        this new port (as it should have been, in accordance with Article 3. 6. 3 ofthe CA). Nor
        was DCT's consent given to the development of that port by another body.

30.     The DMP has four separate terminals, able to handle vessels with more than 15, 000
        containers. 6 However, the evidence of Mr Hadi at the hearing in 2016 was that the
        DMP's container facility would be used only by ESL and ML and that DMP would
        not take traffic from the Terminal.

31.     In the joint letter of QE and Gibson Dmm sent to the tribunal dated 13 October 2016,
        it refers to the three counterclaims ofthe respondents as being (1) payment ofroyalties
        for historic container traffic on mixed cargo vessels handled at the Old Port; (2)
        payment of royalties for handling future container traffic at DMP from ESL and MSL
        mixed cargo vessels; and (3) breach of exclusivity (save insofar as that counterclaim
        was covered by counterclaims (1) and (2)). It should be noted that Article 7. 1. 2(i) of
        the CA stipulates that "the Grantor agrees that all the revenues from the handling of
        containers and all ancillary or related services at the existing container terminal from
        the Date of Commercial Operation till the date of b-ansfer of container handling
        services shall be paid to the Concessionaire at the end of the Month in which such
        revenues have been earned". (The tribunal's emphasis). We have emphasised the
        words "at the existingcontainerterminal" becausethis makes it clearthat any claim
        for royalties under Article 7. 1.2(i) must be confmed to container traffic that is still
        being handled at the Old Port after the Date of Commercial Operation. Under Article


5 Transcript day2 page 101 lines 5-10.
6 Seerespondents'documentsR-330andR-323.
7 Transcript day2,page 117lines 3-19andpage 123lines 19-24.
                                                 13
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 15 of 36




        7. 1.2(i) there is no right to royalties in respect of container operations that are handled
        at any other containerterminal thatmay bebuilt in contravention ofthe "exclusivity"
        provisions in Article 3. 6 of the CA.

32.     Thus, asweunderstandit, in thejoint letter, the claimantshadagreedthat, subjectto
        the terms set out in the letter, the respondents would be able to claim a royalty payment
        in respect ofthe handling ofESL and MSL containers at the new DMP, although that
        wasnot somethingto whichthe respondentswere entitled underthe terms ofArticle
        7. 1.2(i)oftheCA.

33.     It was also recorded in the joint letter that, in staying the arbitration concerning the
        outstanding counterclaims:

               "2.     Theparties shall negotiate m goodfaithwith a view to reaching a
                       mutually acceptable final and binding settlement of the
                       Counterclaims. Suchnegotiations shall proceed on the basisofthe
                       following heads of terms (without prejudice to the parties'
                       positions should agreement not be reached):

                       a.       The parties agree that PAID shall pay royalties to DCT in
                       respect ofCounterclaim (1) above. 8 The level ofthat royalty shall
                       be calculated by reference to (a) PAID gross revenue per TEU, less
                       (b) verified stevedoring and storage costs per TEU, (subject to
                       discussion of whether there are other relevant costs to be
                       considered); and such other apportionment thereof as the parties
                       may agree.

                       b.       The parties agree that PAID shall pay royalties to DCT in
                       respect ofCounterclaim (2) above. 9The level ofthat royalty shall
                       be the same as that agreed and applicable in respect of
                       Counterclaim (1).

                       c.     If the level of royalties is agreed, all royalties shall be paid
                       in USD, free of deductions of any kind, to an account to be
                       designated by DCT and upon such other tenns as the parties may
                       agree.

                       d.     If the level of royalties is agreed, PAID shall make
                       available all data and documents reasonably necessary for the
                       Respondents to verify TEU throughput, revenues and relevant
                       costs as agreed, and any such infonnation as may reasonably be
                       necessary to determine the royalty rate or calculate the total amount


8 ThatisforhistoriccontainertrafficonmixedcargovesselshandledattheOldPort.
  ThatisforhandlingfuturecontainertrafficatDMPfromESLandMSL.
                                                14
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 16 of 36




                         ofroyalties due to DCT.

                3.       The foregoing is without prejudice to Counterclaim (3) and any
                         future claim DCT may have m respect of breach of exclusivity.
                         However, if the parties reach agreement on royalties m respect of
                         Counterclaims (1) and (2), Counterclaim (3) will be withdrawn
                         from the present arbitration without prejudice to it being referred
                         to arbitration in the future should containers be handled at the
                         multipurpose port which are not from mixed cargo vessels of
                         Ethiopia Shipping Lines and Messina Shipping Lines and so
                         covered by the royalty agreed m relation to Counterclaim (2). In
                         that event, the parties shall also enter into a tolling agreement in
                         order to suspend the limitation period in respect of Counterclaim
                         (3)."
34.     Ultimately, as we have recorded, the parties did not reach agreement on either ofthese
        two counterclaims.


35.     The respondents stated in their Written Submissionsdated 2 July2018 and repeated
        the point in their "Opening Written Submissions" dated 7 November 2018 that the
        "limited basis" for the counterclaims (1) and (2) as set out in the joint letter of 13
        October2016was foundedupontherq>resentationmadebyMr Hadiin his evidence
        to the hearing m September-October 2016 that the DMP was not an "additional"
        container handling facility but only a replacement for the Old Port and only for the
        two lines ESL and MSL. 10 Mr Hadi's statement appeared to the tribunal at the time
        to be highly improbable. The faibunal is satisfied that the DMP was designed for and
        is being andwill beused for very large scale container operations far in excess ofthose
        that could behandled by the Old Port andthat the DMP operations will not be confined
        to handling container traffic from ESL and MSL.

36.     Even though the respondents had agreed with the claimants to fashion their
        counterclaim for "royalties" to the diverted container traffic ofthe two shipping lines
        ESL and MSL in the manner set out in the joint letter, the tribunal accq)ts that the
        respondents are not now bound by this agreement. It is implicit in the joint letter of
        13 October 2016 that the agreement of the respondents as to the extent of their
        royalties counterclaim (1) and (2) was based on the parties reaching an agreement on


10Transcript day2 page 113lines 1-19andpage 115line7 topage 116line 8.
  Thepromotional materialreferredto bythe respondentsatthehearingon 9 November2018indicatedthat
the DMPhada containercapacityof200,000twenty-foot equivalentunits (TEU). SeeRespondents' document
R-314 "Port Technology, Must -Watch: Djibouit 's Massive Port Expansion 15 June 2016.
                                                   15
       Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 17 of 36




           the quantum of those royalties as defined in that letter. The letter states that the
           negotiations "shall proceed on the basis of the following heads of terms (without
           prejudice to the parties' positions should agreement not be reached). " Agreement was
           not reached. Therefore, theparties are entitled to go backto their originalpositions.
           Therespondentsare entitledto sue for all outstandingroyalties in accordancewiththe
           terms of Article 7. 1 and 7. 1. 2(i) of the CA but for no more.

37.        The bdbunal therefore concludes that the respondents are entitled to claim for all
           unpaidroyalties m respect of all revenues earned from the handlingofcontainers of
           ESL and MSL at the Old Port from 2010 until such time as that practice ceased. Dr
           Spiller says m his latest report of30 October 2018 that the Old Port was still being
           used at the end of 2017. However there is no evidence that ESL and MSL container

           traffic was being handled there then. The tribunal finds, on a balance ofprobabilities,
           that the ESL and MSL container traffic was transferred to the DMP once it became

           operational in 2017. There is no evidence of the precise date for the transfer. It is
           likely that there was some delay after the inauguration of the DMP on 24 May 2017
           and so we find that the transfer was made at the end of June 2017.


E.         The counterclaim for unpaid royalties: (2) damages: quantum and interest.

38.        At the time ofthe hearing in 2016 the parties' experts on damages, Dr Pablo T Spiller
           for the respondents and Mr DougHall for the claimants, hadexpresseddifferenceson
           two particular aspects of the royalties counterclaim. First, Mr Hall had done his
           calculationson the basisthatthephrase "all the revenues earnedfrom the handlingof
           containers... " in Article 7. 1.2(i) meant all the net revenues at the Old Port, that is
           revenues less operating costs. The respondents challenged this interpretation and
           submitted then and continue to submit that "all revenues" means the gross revenues.
           Secondly, there was a dispute over the basis on which the revenue figures were to be
           calculated. Mr Hall presentedfigures that he claimedrepresentedthe actual average
           revenue per TEU at the Old Port. Dr Spiller challenged them as there was no
           documentationto supportthose figuresandhe saidthen(andreiteratedsubsequently)
           that hehas not otherwisebeen able to verify them.




12
     Para 3 footnote 4.
                                                   16
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 18 of 36




39.      Dr Spiller produced two reports in advance of the hearing in 2016. He has produced
        two rqports sincethen; onedated29 June2018 andthe latest, dated30 ^ctober 2018.

40.     First, as to the volume of container traffic at the Old Port, Dr Spiller has relied on
        publicly available actual traffic volumes for containers at the Old Port from 2011 to
        2016. As it is common groundthat all the containertraffic apart from that connected
        to ESL and MSL had moved to the Tenninal by the end of 2010, it must follow that
        these figures represent the container traffic at the Old Port ofthose two lines only. The
        volume increasedfrom 40,400 TEUs in 2011 to 73, 100TEUs in 2017. The claimants
        did not respond to the document requests ofthe respondents showing container traffic
        at the Old Port for 2017. So Dr Spiller has assumed the same volume ofti-affic in 2017
        as in 2016, viz. 70,000 TEU.

41.     The tribunal accepts those figures as being reasonable. Given our finding above that
        the ESLand MSL container traffic moved to the DMP at the end of June 2017, this
        means that the respondents can claim royalties on a volume of 36, 600 TEU for 2017.

42.     Secondly, as to the tariff to be used to calculate the revenues, there is evidence of a
        minute of a DCT board meeting held on 15 September 2017 (respondents' document
        R-327) which states that the tariffs charged at the Terminal were the same as at the
        Old Port and that the tariff had not changed since 2010. The board minute also states
        that "the average container revenue at both the terminals continues to be the same at
        US$244. 46 per TEU". 13

43.     In his fourth report, Dr Spiller calculates the DCT average revenue per TEU in US$ to
        be 184. 9 in 2011, 222. 3 in 2012, 212. 2 in 2103, 215. 0 m 2014, 228. 0 in 2015, 248.0
        in 2016 and 271. 2 in 201714. However, given the statement in the DCT board minute
        ofSqitember 2017 and the conclusion of the tiibunal that the container traffic of the
        two lines was transferred to the DMP by the end of June 2017, we conclude that the
        correct tariff figure to use for the period January to June 2017 is US$ 244. 46.

44.     Thirdly, as to the correct interpretation ofthe phrase "all the revenues" used in Article
        7. 1.2 (i) of the CA, we have concluded that this phrase must mean all the gross


13 Spiller4threport para4 footnote 8.
  4threportTable1 onpage4.
                                               17
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 19 of 36




        revenues. On standard principles of construction of commercial documents, effect
        should be given to the natural meaning of words in a contract, so "all" should be
        interpretedas"all"unlessthereis somereasonwhy, inthecontextin whichit appears,
        that is not a sensible meaning to give the word. This rule is reflected in Article 1. 2 of
        theCA,headed"RulesofInterpretation".Thatstates, at(iii), "anywordor expression
        used in this Agreement shall, unless defined or construed in this Agreement, bear its
        ordinary English meaning". We also note that the definition of "gross revenues" in
        Article 1 of the CA, states that it "means all the revenues earned to the Concessionaire

        from the Project in respect of containerhandling andassociatedactivities, including
        any ancillary revenues from such container handling activities". We accept that
        because a definition of "gross revenues" states it means "all revenues" it does not
        automaticallyfollow thatthereverse is the case.Butwethinkthe definitionof"gross
        revenues" as being 'all revenues etc" as quoted above is a strong indicatorthat "all"
        means "gross" in Article 7. 1.2.(i) as opposed to "net". We can see valid no counter
        argument for giving "all the revenues" a different meaning.

45.     On this basis Dr Spiller calculates the total revenues unpaid and owed as being (for
        the years 2011 to 2017 in US$ millions) 7.5, 10.7, 10.8, 15.2, 16.7, 18. 1 and 19. 8.
        Given our conclusions above, this last figure, for 2017, must be adjusted. The
        container traffic figure of 73, 100 TEUs must be halved to 36, 600 TUEs and the
        averagerevenue per TEU must be set at US$ 244.46. The total revenue unpaidand
        owed for 2017 is therefore US$ 8,947,236. The total of all these revenues is
        US$ 87,947,236.

46.     The CA does not state, in Article 7. 2. 2(i) or elsewhere, the currency in which all the
        revenues earned from the handling of container traffic etc at the Old Port should be
        paidto DCT. Article 11. 1 provides for the payment ofan annual "royalty" by DCT,
        as Concessionaire, to the Republic, m consideration of the grant of the Concession.
        That is to be calculated as the higher of either US$ 6 million or 5% of the Gross
        RevenueearnedbyDCTfromthe operationsfrom thelevy ofTariffsduringtheyear.
        Neither of the definitions of "Gross Revenue" and "Tariffs" indicate the currency in
        which they are to be calculated. It was assumed by the respondents at the 9 November
        2018 hearing that all calculations ofrevenue or royalties should be made in US dollars.
        Thetribunal is preparedto acceptthis, giventhat the only referenceto anyparticular

                                               18
       Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 20 of 36




           currency m the CA or the Addendum to it is to US dollars in Article 11. Therefore
           the tribunal accepts that the debt due of unpaid revenue/royalties is payable in US
           dollars.


47.        Interest: The sum claimed is, as a matter ofEnglish law, for a debt due. Article 7. 1.2
           (i) ofthe CA stipulates that "all the revenues.... shall bepaid" so it is a sum ofmoney
           fixed by that agreement as being payable upon the occurrence of a specified event, viz
           the continued handling of containers at an existing container terminal after the Date
           ofCommercial Operations has passed. 15

48.        Lahis fourthreport, Dr Spiller hadcalculatedthe total claim for royalties includmg a
           sum calculated by using a port operator's weighted average cost ofcapital or "WACC"
           on a compounded basis. 16However, as the toibunal pointed out at the hearing on 9
           November 2018, there was no factual evidence from the respondents as to what the
           "cost of capital" was to DCT during the relevant period nor any evidence of whether
           suchcoststo it werethe sameasthe averageto a port operatoror aboveor belowthem.
           In the light ofthis observation, the tribunal suggested that the respondents could claim
           interest on the royalties figure that the tribunal found was due from the date when the
           royalties were due. The tribunal invited the respondents to submit figures for both
           simple and compound interest. Subsequently, in the Annexure to the letter of QE to
           the tribunal dated 13 November 2018, at paragraph (e), the respondents stated that
           they sought simple interest on "all of thejudgment debt and damages in respect of
           whichtheAwardis given at a rate of 10% fromthe dateoftheAwardor interestfrom
           such dates, at such rates and with such rests as it considers meets the justice of the
           case". Dr Spiller produced a calculation of the royalty counterclaim with simple
           interest, all calculatedin US dollars. 17However, this assumedthat the calculationfor
          the2017revenues/royaltiesdueshouldbebasedoncontainertrafficforthewholeyear
          rather than until the end of June 2017.


49.        This arbitration is being conducted under the LCIA Rules (1998). By Article 26. 6, the
          tribunal hasthepowerto orderthat simple or compoundinterestbe paidby anyparty


'5 Seeeg. StandardCharteredBankv Dorchester LNG(2) Ltd [2016] QB 1 atpara38perMoore-Bick LJ.
   Dr SpillerhadalsousedtheWACCmechanisminhispreviousreports:seepara5 footnote 10ofthefourth
report.
17
     Annexed to letter from QE to the tribunal dated 13 November 2018.
                                                      19
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 21 of 36




        "on any sum awarded at such rates as the Arbitral Tribunal detennines to be
        appropriate... in respect of any period which the Arbitral Tribunal detennines to be
        appropriate ending not later than the date upon which the award is complied with".

50.     Under Article 7. 1.2(i) of the CA all the revenues earned from the handling of
        containers(andancillaryservices) atthe OldPort areto bepaidto DCT"atthe endof
        the month in whichsuch revenues have been earned". Thus those revenues whichhave

        not been paid constitute debts which arose at the end of each month on which the
        revenues for handling of containers at the Old Port were earned. The claimants have
        acknowledged that such debts are due, but there has never been anypayment. In these
        circumstances the tribunal has concluded that it is, in fact, just and appropriate to
        award compound interest in respect of this claim. For ease of calculation, however,
        thetribunalhasdecidedthatthe interest shouldaccmefromthe endofeachyearfrom
        2011 and at yearly rests thereafter for each year's royalties total . In the case of the
        2017 revenues/royalties, the period will end on 30 June 2017. Given the bibunal's
        conclusionthat the debt for unpaidroyalties is payable in US dollars, interest on that
        debt should be at a US dollar rate. Accordingly, the tribunal sets the rate of interest at
        3% per annum. Compound interest will accme until the date on whichthis Award is
        complied with by the claimants.

51.     Obviously, the respondents have not yet not able to provide figures for compound
        mterest calculatedinthisway. Thereforethetribunalordersthattherespondentsmust
        producethefiguresofcompoundinterest(showingthe full workingofhowthefigures
        are calculated) within 10 days of the production of this Award to the parties. The
        tribunal will give the claimants 7 days to respond and then will produce a ftirther
        Award setting out its award of the amount of compound interest on the royalties
        claimed up to the time of this Award.

F.      The counterclaim for breach of the "exclusivity" provisions: (1) the CA terms
        and the facts.

52.     Articles 3. 6 and 3. 7 ofthe CA provide as follows:

              Article 3.6 Exclusivity

              3. 6. 1 The Grantor shall, itself or through PAID, cause the entire container
                     traffic(includinganydomesticorcombivessels) attheexistingcontainer
                                                20
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 22 of 36




                         terminal at the Port to be shifted to the Doraleh Container Temiinal,
                         within 30 (thirty) days from the Date ofCommercial Operations ofPhase
                         I of the Project.

               3.6.2 The Grantor agrees that after the Date of Commercial Operations of
                         Phase I ofthe Project and during the entire Operations Period, it shall not
                         and shall cause the Authority and PAID not to directly or indirectly
                         operateor commissionanyexistingor additionalfacilities(includingthe
                         existing container tenninal at the Port) within the Republic of Djibouti
                         for handling containers, without the prior written consent of the
                         Concessionaire.

               3. 6. 3   Subject to the provisions of Articles 3. 6. 1 and 3. 6. 2 above, the Grantor
                         agrees that in the event that it or the Authority or PAID decide or
                         propose to develop any additional container handling facilities
                         (including at the existing container tenninal at the Port, after the Date
                         of Commercial Operations) it shall first offer the Concessionaire the
                         right to develop such additional container handling facilities, on such
                         tenns and conditions as may be agreedbetween the Parties and being
                         no less favourable than the terms ofthis Agreement.

               3.6.4 If any other port or container facility is developed in the Republic of
                         Djibouti by the Grantor or any other third party pursuant to the
                         provisions of this Article 3. 6 receives more favourable treatanent or
                         privileges from the Grantor and/orthe Authority and/orPAID than are
                         offered or extended to the Doraleh Container Terminal and/or the
                         Concessionaire under this Agreement, then the Grantor confirms that
                         equivalent favourable treatment or privileges shall at the same time be
                         offered or extended to the Doraleh Container Tenninal and/or the
                         Concessionaire.




53.     Article 4. 1. 1 defines the "Concession Period" and stipulates that the CA will be in
        force for 30 years from the "Effective Date" unless extended or terminated earlier in
        accordance with the terms ofthe CA. Article 4. 1.2 provides that the Concession Period
        will be automatically renewed for two additional periods of 10 years each, "unless the
        Concessionaire notifies the Grantor otherwise at least (*) Months prior to the end of
        the original Concession Period or (*) Months prior to the completion of the first
        renewalperiod". The period to be put in where there was a "star" was never added.

54.     The claimants have asserted that the CA has been temiinated, but in our first Partial

        Final Award this tribunal rejected the claimants' arguments that they were entitled to
        tenninate the CA (see paragraphs 61 and 64 ofthat Award) and the claimants have not
        raised new arguments in this part of the arbitration to suggest that they are entitled to
        tenninate the CA before its agreed term. Therefore, for present purposes, it must


                                                  21
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 23 of 36




        follow that the Concessionaire'sright to exclusivity set out in Article 3,6. 1 ofthe CA
        extends until 2056.


55.     As recorded above, the respondents concluded an agreement with China Merchants
        for the development of the DMP m 2013. They did so without offering DCT the
        opportunityto carryout sucha development. Therespondentsthereforewereinbreach
        ofthe terms ofboth Articles 3 .6. 1 and 3. 6. 3 ofthe CA with respect to the development
        ofthe DMP. If, as a result ofthose breaches, the respondent DCT can prove that it
        has suffered loss, it is entitled to damages.

56.     The claimants are also now developing another terminal, the Djibouti International
        Container Terminal ("DICT"). The facts concemmg this development are as follows:
        in a letter dated 29 March 2016 from Mr Hadi in his capacity of Chairman of the
        DPFZA to Mr Suhail Albanna, chairman of the board of DCT, Mr Hadi announced

        the development project of a "second container terminal at Djibouti with 20 meters
        depthandtwo millions TEUscapacity".The letter invitedDCT "to participateon the
        project, whichthe feasibilitystudywill becompletedwithinthenextthreemonths and
        the construction will start in six months". The letter noted that, as stipulated in Article
        3. 6 of the CA "the commissioning or operating of any new container terminal is
        subject to the right of first refusal granted to DCT". The letter continued "we look
        forward to receiving your response .

57.     MrAlbannarespondedto MrHadiina letterdated6 April 2016, confirmingthatDCT
        would wish to build and operate "any additional container handling facilities in
        Djibouti on terms no less favourable than the 2006 Concession Agreement as and
        when such facilities are required". The letter continued by saying that DCT believed
        that the current terminal container handling facilities were adequate to meet demand
        in the medium term and so "wouldwish to understand the reasons for proposing an
        additional terminal at this time". The letter concluded by saying that "pending full
        consideration of the proposals, DCT reserves its right to withhold its consent to the
        development of the new container port under clause 3. 6.2 of the 2006 Concession
        Agreement". In a further letter (undated but apparently sent at the beginning ofAugust
        2016) to Mr Hadi, Mr Albaima again requested a copy of the feasibility study which
        hadbeencommissionedandaskedwhenthis wouldbeprovided. Mr Hadirepliedto
        this letter on 15 August 2016 and stated that the "feasibilitystudy is currently going
                                                22
       Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 24 of 36




         on and will be completed within the upcoming weeks" and that "we will certainly
         share it with you as soon as it is finalised"

5 8.     Thefeasibilitystudywasprovidedto DCTin April 2017. Inanemail from Mr Albanna
         to Mr Hadiof8 May2017, DCTstatedthatit was"willingto develop andoperatethe
         new terminal once we complete Phase 2 of the DCT existing concession". The email
         continued: "Alternatively, should Djibouti Government wish to proceed with
         developmentofnew containerterminal insteadofDoralehPhase2 extension,wewill
         align our plans and invest with the government in the new container terminal to meet
         government directions. Please advise". The email ended by reminding Mr Hadi of
         DCT's rights under the terms of Article 3. 6. 2 of the CA "which are reserved". Then
         in an email sent by Mr Hadi to Mr Albanna on 19 May 2017, he stated that "Djibouti
         government is seriously considering to give its DCT share to DP World, for free; and
         don't envisages to any futire business development with DP World".

59.      On the daythat the DMP was inaugurated, 24 May 2017, a further agreement with the
         ChinaMerchants Group was signedfor the development of a second contamerport,
         the DICT, as set out in an article published on the website of the Djibouti embassy to
         Ethiopia dated 24 November 2017. As reported by Reuters on 27 March 2018, Mr
         Hadi announced that the DICT would have an initial capacity of 2.4 million TEUs,
         rising to 4 million TEUs and that the facility would cost US$660million andwould
         be built m partnership with the French shipping group CMA-CGM.

60.      The respondents submit that the claimants are in breach of Articles 3. 6. 2 and 3. 6. 3 of
         the CA in respect of the development of both the DMP and the DICT. They seek
         declarationsin respect ofbothbreaches. However, for thepresentthey seekdamages
         only in respect of the former breach.

G.       The counterclaim for the breach of the "exclusivity" provisions: (2) was the
         Republic in breach of the terms of clauses 3. 6.2 and/ or 3.6.3 of the CA in respect
         of the development of the DMP and/or the DICT?

61.      The DMP: In respect of the development of the DMP facility the facts are clear. At
         no stage before the decision was made to go ahead with that facility with Chma
         Merchants did "the Grantor", ie Djibouti and first claimant in this arbitration, offer
         "the Concessionaire", ie DCT and the Third Respondent in this arbitration, the right

                                                 23
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 25 of 36




        to develop the proposed container facilities at the DMP. Djibouti was therefore in
        breach of clause 3. 6. 3 of the CA in respect of the development of the DMP. Further,
        by allowing the development ofthe DMP terminal to go ahead, Djibouti wasin breach
        of clause 3. 6. 2 of the CA. It failed in its obligation not to operate or commission
        "additional facilities for the handling of containers, in the form of the DMP; nor did
        the Republic "cause" the DPFZA or PAID/PDSAnot to operate or commission those
        additional facilities.


62.     The DICT: At first Djibouti did take steps towards offering the DCT the right to
        develop the DICT facilities, but the offer went no further than giving the DCT the
        right to look at the feasibility studies when they were complete. However, once the
        DCT were given a copy of the feasibility study in April 2017 and the DCT had
        indicated that it was willing to develop and operate the proposed new terminal, once
        it hadfinished Phase 2 ofthe Tenninal, iethe existing Doraleh terminal, Djibouti made
        it clear in its letter of 19 May 2017 that it "did not envisage any future business
        development with DP World". That is an unequivocal statement that Djibouti would
        not abideby its obligations in both clause 3. 6. 3 and clause 3. 6. 2. Even if that statement
        was not, the announcement of the new development with China Merchants for the
        development of the DICT amounted to clear indications not to be bound by either
        clause.


H.      The counterclaim for damages for breach of the "exclusivity provisions": (3) on
        what basis should the damages be calculated?

63.     The respondents stated in their "Opening Submissions" of 7 November 2018 (para 32)
        that theywouldconfinetheirpresent claim for damagesfor breachesofclauses 3.6.2
        and 3. 6. 3 to losses resulting from the development of the DMP facility.                The
        respondents reserved theirright in fature to claim damages arising from losses to DCT
        resulting from the development ofthe DICT. The respondents have said that there is
        insufficient data available for the respondents' expert, Mr Spiller, to compute DCT's
        losses caused by the development of the DICT. The respondents complain that the
        claimants have failed to respond to the respondents' requests for production of
        documents on this issue. They reserve the right to pursue a claim for damages caused
        by the development of the DICT



                                                24
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 26 of 36




64.     Thetribunalthereforereservestherightto dealwithanyfurtherclaimfor damagesfor
        losses suffered by DCT relating to the development of the DICT. In this award the
        tribunal will confine itself to the issue of what damages can be recovered as a
        consequenceofthe Republicbeing in breachof clauses 3.6.2 and 3.6.3 in respect of
        the DMP development.

65.     In English law damages for breach of contract are intended to put the claimant in the
        financial position it would have been in had there been no breach. This involves two
        exercises. First, evaluating the profits that the claimant would have made had there
        been no breach. Secondly, evaluating the profits (if any) that it actually made. The
        differencebetweenthetwo (ifany) will constitutethemeasureofdamagesthatcanbe
        claimed.


66.     In this case, therefore, the first exercise involves a calculation of the gross and net
        revenues that DCT would have earned from the Termmal (ie the Doraleh container
        terminal) hadthere been: (i) no development of the DMP facility; and (ii) the entire
        containertrafficatthePortwashandledatthe Tenninalstarting30daysfromthedate
        of Commercial Operations of Phase 1 of the Doraleh temunal project; and (iii) there
        was no other operation of any existing or additional container facilities in Djibouti.
        This last assumption is made on two bases. First, under clause 3. 6.2 of the CA no
        further container handling facility within Djibouti could be developed without the
        prior consent ofDCT. Secondly, the tribunal is satisfied on the evidence on DCT's
        reaction to theproposed development ofthe DICT that DCT would not have consented
        to any other containerhandling facilitybeing developed unless it was done by DCT
        itself. The second exercise requires a calculation of the gross and net revenues that
        DCT would have earned fi'om the Terminal iffhe container traffic is dividedbetween

        the Temiinal and DMP for the conti-actual period of exclusivity.

67      In Table 3 of his fourth report dated 30 October 2018 Mr Spiller has set out a
        calculation of the total container traffic that would have gone to the Tenninal from
        2018 until 2026 (in thousands ofTEUs) on two different bases. First, that there was
        exclusivityand secondly, that therewasno exclusivityandthat DMPis developedas
        proposed. For the latter exercise, Mr Spiller has assumed that the split of traffic
        between the two container terminals will be in proportion to their capacities. DCT's
        current capacityat the Terminal is 1.25 million TEUs. That ofDMP is intended to be
                                              25
                    Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 27 of 36




                          220,000 TEUs. So Mr Spillerhas assumedthat the Terminal andDMP would share
                     / the container traffic in any one year in the ratio of 5. 68:1 in favour ofthe Temiinal. It
                          could well bethatthevolume ofcontainertraffic goingto DMP wouldbegreater, but
                          it seems to the tribunal that it is unlikely to be less than the figure assumed by Mr
                          Spiller. The tribunal can only deal in probabilities and it finds that it is probable that
                          the container traffic would be divided in this manner up until 2026.

              68.         Mr Spiller forecasts, on the basis ofpast increases in container traffic at the Tenninal
                          upuntil 2017, that the current capacity ofthe Temiinal would befully utilised by2023
                          with exclusivity and would be fully utilised by 2026 without exclusivity. After 2026,
                          without any further expansion ofthe contamer facilities atthe Tenninal, Mr Spiller
                          calculates that the net revenues ofDCT from the Terminal facility would be the same
                          whether or not there was exclusivity. Therefore, on the basis ofno expansion ofthe
                          Temiinal facilities, DCT would suffer no further losses of profit thereafter. The loss
                          in net revenues over the period 2018 to 2026, assuming Mr Spiller's figures for
                          additional fees, additional costs and additional capital requirements, which the tribunal
                          accepts as being reasonable, as therefore as set out in TABLE A below, which is an
                          adaptation ofMr Spiller's Table 3 in his fourth rqport.

             69.          Thus the total loss in net revenues/profit over that period, assuming no further
                          expansion of the Tenninal facility, is calculated at US$229. 2 million, which is the
                          total ofthe individualyears figureson"LossNetRevenues"line ofTABLEA below.




             TABLE A

                                          2018       2019      2020        2021      2022      2023      2024      2025      2026
Traffic
DjiboutiTotal (OOOsTEU)                   1, 123.7   1,238.0   1,355.7     1,449.4   1,535.8   1,622.0   1,707.5   1,791.3   1.925.7

                                                                      26
                       Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 28 of 36




DCTWithExclusivity(OOOsTEU)                  1, 123.7    1,238.0       1,355.7    1,449.4   1. 535.8   1, 578.2   1,578.2   1,578.2   1,578.2
DCTWithoutExclusivity (OOOsTEU)               955.8      1,053.0       1,189.8    1,272.1   1,347.9    1,423.6    1,498.6   1,572.1   1,578.2
Lossin Traffic (OOOsTEU)                      167.9        185.0         165.9      177J      187.9      154.6       79.7       6.1       0.0

Loss in Net Revenues


AverageAvenues (USD/TEU)                      277.8       283.7         290.2      296.6     303.0      309.7      316.3     323.1     330.1
Loss in Revenues (USD Million)                  46.6           52.5      48.1       52.6       56.9       47.9      25.2       2.0       0.0
Additional Fees (USD Million)                    4.7            5.2       4.8        5.3        5.7        4.8       2.5       0.2       0.0
Additional Costs (USD Miffion)                   9.7           11.0      10.1       11.0       12.0       10.1       5.3       0.4       0.0
Additional Working Capital Requirements         -0.9           -0.1       0.1       -0.1       -0.1        0,2       0.5       0.5       0.0
Loss Net Revenues (USD Million)                 33.2           36.4      33.2       36.4       39.4       32.8      16.9       0.9       0.0
Discount Rate: WACC = 10. 9%
Discount Factor                                 1. 04          0. 93     0. 84      0. 76      0. 68      0. 62     0. 56     0. 50     0. 45
Exclusivity Counterclaim (USD MUUons as of October 31, 2018)                                                                           180.9




              70.        Counter arguments. Mr Spiller points out that currently DMP is handling container
                         trafficonlyfromESLandMSL.AlthoughtheevidenceofMrHadiatthe2016hearing
                         was that DMP would only replace the Old Port and would not handle any other
                         containerti-affic,thetribunalrejects thatevidence. It wouldnotmakeeconomicsense
                         to develop a new container facility with a container handling capacity of 220, 000
                         TEUs and four separate terminals for just that comparatively small amount of traffic.
                         The data shows that in 2016 the Old Port handled 73, 1000 TEUs of container traffic

                         from ESL and MSL. It would be illogical to build an entirely new tenninal at DMP to
                         handle only the ESL and MSL container b-affic, even assuming that traffic were to
                         expand somewhat. Moreover, the tribunal was shown materials that marketed the
                         DMP in Ethiopia and elsewhere, emphasising its container handling capabilities.
                         Those advertisements would be pointless if the intention had been to confine the use
                         of the DMP to handling the ESL and MSL traffic.

              71.        The tribunal is therefore satisfied that the DMP will handle small container-only ships
                         consistent with its physical mfrastmchire and capacities and will also handle
                         containers from shipping lines other than ESL and MSL. We proceed on that basis.

              72.        Mr Spiller also notes that the claimants' expert, Mr Hall, challenged Mr Spiller's
                         assessment of the growth of container traffic over the coming years. Mr Spiller has
                         assumed a growth in container ti-affic to Djibouti ofbetween 7. 5-8%. Mr Hall's view
                         was that it is reasonable to assume, based on historic performance, that there would
                         bea growthin containertrafficto Djiboutiof3.5%perannum,butnomore. Mr Spiller
                         pointsout, however,thatindependentstudiespredictthatDjiboutitrafficwill growon

                                                                             27
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 29 of 36




         average at 7% between 2017-2025, largely driven by growth in the Ethiopian
         economy. 18The tribunal rejects Mr Hall's view on the growth ofcontainer traffic in
         Djibouti.


73.      Mr Hall also took the view that there would be no increase in average earnings per
         TEU. Mr Hall's opinion is that DCT's EBITDA margin is exceptional for a ports
         operator. That may be so, but the tribunal accepts Mr Spiller's explanation for it. There
         is a combination of the following factors: the strategic location of the Temiinal at
         Doraleh; the advanced technology used at the Terminal; the fact that the proportion of
        transhipments at the Temmial facility is around 25% ofthe total movements, whereas
        characteristically it is nearer 60-70% in other ports. The tribunal also notes that the
        EBITDAhasbeenconsistent sincethe start ofoperations ofthe Terminal at Doraleh. 19

74.     Possible expansion of the Terminal facility? The next question is whether the
        damages from loss ofcontainer traffic from the Terminal to DMP should be calculated
        onthe basisthatthere would havebeen nofurther expansion ofthe Terminal byDCT
        or onthe basisthatthe facility would havebeen enlarged. Ifthe latter, it is necessary
        to calculate whateffectthatwouldhavehadonlosses sufferedbyDCTresulting from
        the Republic's breach of clauses 3. 6.2 and 3. 6. 3 of the CA.

75.     The respondents argued at the hearing on 9 November 2018 that, on the balance of
        probabilities, the facilities at the Terminal would have been expanded by DCT. They
        submitted thatthis wouldhave been a logical commercial decision for several reasons.
        First, demand has been rising and will continue to do so; secondly, the container
        handling business at the Tenninal at Doraleh is very profitable, (as the claimants
        acceptedatthe2016hearing)thusgiving anincentive to DCTto expand; thirdly, DCT
        hadah-eadyplanned to extend its yard andquaycapacitybecause the Doralehtenninal
        was already operating at 80% capacity; fourthly. Article 3. 5 ofthe CA gives DOT an
        option to develop a "PhaseII"at the Terminal "taking into consideration the utilisation
        ofthe Throughput capacity ofPhase I"; and lastly, it is clear from DCT's reaction to
        the proposal of Djibouti to develop the DICT that DCT was anxious to expand,




 8 SeeSpiller4threportpara 14andfootnotes 27to 34.
19 SeeSpiller4threport para 16andfootnotes 37 and38.
                                                 28
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 30 of 36




         although atthat stage it contemplated this would bethrough a Phase II at the Terminal
         at Doraleh.

76.     The tribunal accepts those submissions and finds, on a balance of probabilities, that
        had there been no breach of the exclusivity provisions of the CA, then DCT would
        have expanded the container handling capacity at the Terminal.

77.     Therefore the damages which DCT is entitled to claim by virtue of the Republic's
        breach of he "exclusivity" provisions in clauses 3.6.2 and 3.6.3 of the CA must be
        based on the probabilities that (i) the DMP would be used for all types of container
        traffic, notjust those connected to ESLandMSL; and(ii) iftherehadbeennobreach,
        DCT would have expanded the Terminal facilities to meet increasing demand.

I.      The counterclaim for breach of the "exclusivity" provisions: (4) quantum and
        interest, basedupon the expansionofthe Terminal facility.

78.     To siuiunarise: the tribunal will award damages on the following bases: (i) by
        calculating the total TEU container traflfic to Djibouti during the period 2018 to the
        end ofthe concession, viz 2056; (ii) by calculating what ti-affic would be handled by
        DCT at the Terminal assuming exclusivity and assuming that the facilities were
        expanded there when requu-ed, ie, on Mr Spiller's calculations, from 2023 onwards;
        (iii) by calculating what traffic would be handled by DCT at the Termmal (assuming
        fiirfher expansion) if there was no exclusivity; thus producing (iv) - as the difference
        between (ii) and(iii)) - the loss in traffic in TEUs for eachyearfrom 2018 to 2056 and
        in total; (v) by calculating the average revenue in US$ per TEU per year from 2018
        until 2056; (vi) thus producing the loss in gross overall revenues per year and in total
        (by multiplying ((iv) by (v) above); then (vii) deducting from that figure the additional
        fees and additional costs that DCT would incur in order to earn the gross revenue; and
        (viii) deducting the additional working capital requirements andthe additional capital
        expenditure ("CAPEX") needed, particularly at the time of the expansion, so
        producing(ix) a loss ofnetrevenueperyearfrom 2018to 2056andthetotal forthose
        years (being (vi) minus (vii) and (viii) above). Mr Spiller produced these figures in
        Table 4 of his fourth expert report, and that Table is the basis of TABLE B set out
        below. Forthereasons giveninparagraphs 70-73 above, wewouldnot have accq)ted
        the arguments that the claimants might have made about (a) the rate of expansion of
        containertraffic to Djibouti; and(b) theaveragerevenueperTEUovertheperiod. We
                                               29
                  Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 31 of 36




                       therefore accept the figures set out in Mr Spillers' Table 4, which are rq)roduced in
                       TABLE B below.


            79.        Mr Spiller acceptedthat a discountrate hadto be appliedto the figuresfor loss ofnet
                       future revenue for the period from 2019 to 2056, because any sum in damages wasto
                       be received now whereas the net revenue that DCT would have received would have

                       been over a period of 38 years. Mr Spiller therefore applied a discount rate to each
                       future year's lost net revenue. He based the discount factor on a figure for DCT's
                       weighted average cost of capital or "WACC" which he calculated to be 10.9%.
                       Although we have not been shown Mr Spiller's underlying calculations that produce
                       the figures for the "Discount Factor" in Table B, (set out below), they appear
                       inherentlyreasonableandwe acceptboththerationale andthe figures.

            80.        On this basis, the total figure for damages for breach of the exclusivity provisions in
                       the CA is US$385. 7 million. The calculations, which we have explained in paragraphs
                       78-79 above, are summarised in Table B below


            TABLE B


                                           2018      2019        2020           2021      2022      2023      2024      2025
Traffic
Djibouti Total (OOOs TEU)                 1,123.7    1^38.0     1, 355.7        1,449.4   1,535.8   1,622.0   1,707.5   1,791.3   6,530.3
DCT Wifh Exclusivity (OOOs TEU)           1, 123.7   1^38.0     1,355.7         1,449.4   1.535.8   1,622.0   1,707.5   1,791.3   6,530.3
DCT WithoutExclusivity(OOOsTEU)            955.8     1,053.0    1, 189.8        1^72.1    1,347.9   1,423.6   1,498.6   1,572.1   6,530.3
Loss m Traffic (OOOs TED)                  167.9       185.0      165.9          177J      187.9     198.4     208.9      219.2     220.0

Loss in Net Revenues


Average Avenues (USD/TEU)                  277.8      283.7      290.2           296.6     303.0     309.7     316.3     323.1     624.8
Loss in Revenues CUSDMillion)               46.6       52.5       48.1            52.6      56.9      47.9      25.2       2.0     137.5
Additional Fees (USD MiUion)                 4.7        5.2        4.8             5.3       5.7       4.8       2.5       0.2      13.7
Additional Costs (USD Million)               9.7       11.0       10.1            11.0      12.0      10.1       5.3       0.4      31.9
AdditionalWorkingCapitalRequirements        -0.9       -0.1        0.1            -0.1      -0.1        0^       0.5       0.5       3.3
Additional CAPEX (USD MiUon)                 0.0        0.0        0.0           111.6       0.0        0.0      3.9       0.0       0.0
Loss Net Revenues (USD MUUon)               32.3       36.3       33.3           -75.3      39.3      42.4      41.6      48.7      91.8
Discount Rate: WACC = 10. 9%
Discount Factor                              1. 04      0. 93      0. 84          0. 76     0. 68     0. 62     0. 56     0. 50     0. 02
Exclusivi   Counterclaim (USD Mimons as of October 31, 2018)                                                                       385.7




            81         Interest: The respondents claim post-award interest on the damages awarded for
                       breach of the exclusivity provisions of the CA. They submit that it would be
                       reasonable to award simple interest at the rate prevailing in Djibouti "during the
                       relevantperiod", whichthey sayis reportedto be between 10-12per cent.


                                                                           30
           Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 32 of 36




     82.      Thetribunal accepts thatinterest shouldbeawardedonthe sums thatwehaveheldare
              dueasdamagesforbreachoftheexclusivity clausesoftheCA. Thesedamagesare
              forlossoffutureprofitsthatDCTwouldhavemadefromrevenuesmadepursuantto
              the CA if there hadbeen no breach ofthose tenns. Under the provisions ofLCIA
              Rules Article 26. 6 the tribunal has decided that it will award simple interest on the
              principal sum of US$ 385. 7 million. However, the tribunal does not accept the
              submission that the interest rate should be in accordance with the interest rates
             prevailing in Djibouti "at the relevant time". Given the respondents' assumption,
             whichthetribunalaccepts,thatdamagesshouldbeawardedinUSdollars,it islogical
             thattheinterest rate should be a US dollar rate. Thebibunal sets it at3%per annum.
             It will bepayableontheprincipal sumofUS$385. 7 million from thedateofthisaward
             until compliance with it.

 J.          Reliefsoughtby the respondents.
 83.         Thereliefsoughtbytherespondents hasbeensetoutatparagraph24above. Therelief
             falls mto five groups. In summary, these are, first, declarations in favour of the
             respondents that all oftheclaimants havebreachedArticles 3. 6.2 and3.6. 3 ofthe CA
             indeveloping andoperatingtheDMPandtheDICT. Secondly, a declarationinfavour
             of all the respondents against all the claimants that they are in breach of their
             obligation under Articles 7. 1. 1 and7. 1.2(i) ofthe CAtopaytherespondents royalties
             forcontainertraffic diverted to otherports from theTerminal. Thirdly, ordersthatall
             the claimants pay: (a) damages in theprincipal sum ofUS$ 385. 7 million to thethird
             respondents for losses resulting from the breaches of Articles 3. 6. 2 and 3. 6. 3 of the
             CA, butonlyinrespect oflossesresulting frombreaches m developing andoperating
             theDMP. (Therespondents expresslyreservedtherightto claimdamagesinrespect
             ofbreachesindevelopingandoperatingtheDICTuntila laterdate),and(b)anamount
             ofUS$ 148. 8 million in respect ofthe unpaid royalties due imder Articles 7. 1. 1 and
             7. 1.2(i) of the CA. Fourthly, interest (which the respondents claimed under either
             section 49 ofthe Arbitration Act 1996 or Article 26. 4 ofthe LCIA Rules (201420) on
            the damages and unpaid royalties claims. Fifthly, that the claimants pay the
            respondents the costs incurred by the respondents in coimection with the arbitration of


20
     AlthoughtherespondentsreferredtotheLCIARules2014, thisarbitrationwasconductedunderthe 1998
Rules but the effect ofthe Rules is the same.
                                                   31
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 33 of 36




        the counterclaims, includingthe costs of the tribunal, the LCIA. andthe respondents
        legal and other professional fees. The respondents state that their legal and other
        professional fees amount to £492, 336. 96.

84.     As the Recital to the CA makes clear, the partiesto the agreementare Djibouti, DCT
        and Dubai (International) Djibouti FZE, the last being called a "confirming party to
        the agreement". As all the relief sought arises out of the terms of the CA, only the
        parties to it can claun andbe subject to orders for declarations m respect ofrights and
        ordersto paydebtsdueunderthe CA or damagesm respectofbreachesofits terms.

85.     Accordingly, the tribimal will make the orders set out in the operative part of this
        Awardbelowin favourofandagainstthepartiesto theCA in theterms identified.

K.      Costs

86.     Attheendofthehearingon9 November2018therespondentsproducedto thetribunal
        a summary schedule of their legal and other professional fees incurred in connection
        with the arbitration of the counterclaims. The total amounted to £492,336.96. The
        tribunal ordered that the schedule be sent to the claimants and that the claimants would

        have 14 days in which to respond with any comments. The tribunal has received none.
        The tribunal finds these legal and professional fees (which include sums for Mr
        Spiller's fees as expert, costs of transcription at the hearing and the hearing room
        charges) to be reasonable.

87.     The claimants resisted the respondents' counterclaims, although the claimants did not
        take any active part in this arbitration once GD ceasedto be instmcted. The tribunal
        has concluded that the usual mle, fhat costs should follow the event, should apply in
        this case. As the claimants not only lost their claim but also opposed the counterclaitns
        and the tribimal has made substantial awards in relation to the three outstanding
        counterclaims, we determine that the claimants must bear the outstanding costs ofthis
        costs ofthe arbita-ationas well asthe legal andprofessionalfeesofthe claimants.

88.     The outstandingcosts or this arbitration from the date ofthe first PartialFinalAward
        of this tribunal dated 20 February 2017 (other than the legal and professional fees
        referred to in paragraph 88 above) up to the date ofthis Award, have been determined
        by the LCIACourt, pursuant to Article 28. 1 ofthe LCIARules, as follows:

                                               32
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 34 of 36




        LCIA Admmistration charge: £10, 011.43

              ^nal's fees: £73, 545. 81

        Total costs to the issue of this Award: £83, 777. 66




WE, Peter Leaver QC, Leonard, Lord Hoffmann and Sir Richard Aikens, having read
and heard the evidence and the parties written and oral submissions made to us and having
carefullyconsideredthem andfor all thereasons stated above, MAKE OURTHIRD FINAL
PARTIAL AWARD AS FOLLOWS:

(1)     We grant DECLARATIONS in favour of DUBAI (INTERNATIONAL)
        DJIBOUTI FZE (second named respondent) and DORALEH CONTAINER
        TERMINAL SA (third named respondent) and against THE REPUBLIC OF
        DJIBOUTI that:

        (a)    THEREPUBLICOFDJIBOUTI(firstnamedclaimant)hasbreachedArticles
               3.6.2 and3.6.3 oftheConcessionAgreementindeveloping,commissioningand
               operating the Doraleh Multipurpose Port; and

        (b)    THE REPUBLIC OF DJIBOUTI (first named claimant) has breached Article
               3. 6. 2 and 3. 6. 3 of the Concession Agreement in their proposal to develop and
               entered into a conb-act to develop the Djibouti International Container Tenninal
               as additional container handling facilities within the Republic of Djibouti,
               withouthavingfirst offeredDORALEHCONTAINERTERMINALSA(the
               third namedrespondent) the opportunity to exerciseits right to develop such a
               facility.

(2)     We grant DECLARATIONS in favour of DUBAI (INTERNATIONAL)
        DJIBOUTI FZI (second named respondent) and DORALEH CONTAINER
        TERMINAL SA (third named respondent) and agamst THE REPUBLIC OF
        DJIBOUTI that THE REPUBLIC OF DJIBOUTI has failed in its obligation,
        pursuant to Articles 7. 1. 1 and 7. 1.2(i) of the Concession Agreement, to pay to
        DORALEHCONTAINERTERMINAL SA sums by way of royalties due under

                                               33
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 35 of 36




        those Articles being revenue lost to DORALEH CONTAINER TERMINAL SA for
        container traffic diverted to other ports from the Tenninal.

(3)     We order that THE REPUBLICOF DJIBOUTI(first named claimant) do pay to
        DORALEH TERMINAL SA (third named respondent) the sum of US$ 148.8
        millionbemgsumsdueunderArticles7. 1. 1 and7. 1 .2(i) oftheConcessionAgreement.

(4)     We order that THE REPUBLICOF DJIBOUTI(first named claimant) do pay to
        DORALEH TERMINAL SA (third named respondent) interest on the sum of
        US$ 148.8 million, suchinterestto bepaidin respectofthe revenue lost for eachyear
        from 2011 to 2016 and for 2017 from 1 January to 30 June (inclusive), to be
        compounded at yearly rests from the date when the principal sum became due and
        payable. Such interest is to remain payable until the whole of the principal sum due
        under (3) above has been paid.

(5)     We order that THE REPUBLICOF DJIBOUTI(first named claimant) do pay to
        DORALEH TERMINAL SA (third named respondent) the sum of US$ 385.7
        million being damages for the breach of Articles 3.6.2 and 3.6. 3 of the Concession
        Agreement in respect of the development, commissioning and operation of the
        Doraleh Multipurpose Port.

(6)     We order that THE REPUBLICOF DJIBOUTI(first named claimant) do pay to
        DORALEHTERMINAL SA (third named respondent) simple interest on the sum
        ofUS$ 385. 7 million referred to in (5) above atthe rate of3% per annum. Such interest
        will be payable from the date of this Award until the whole of the principal sum due
        under (5) above hasbeenpaid.

(7)     Weorderthat THE REPUBLICOFDJIBOUTI(first namedclaimant)must pay:

        (a)   The legal and professional fees of the respondents incurred in connection with
              the arbitration ofthe counterclaims, whichwe assess at £492,336.96 and

        (b)   The LCIA adminisfa-ation charges and the tribunal's fees ofthis Award, together
              totalling £83, 777. 66.




                                              34
      Case 1:20-cv-02571-TFH Document 1-2 Filed 09/14/20 Page 36 of 36




(8)     We reserve to ourselves all outstanding matters arising out of or in connection with
        this reference, including but not limited to the amount of compound interest due, up
        to the date of this Award, under (4) above and any further counterclaim for damages
        bytherespondentsin relationto the declarationmadeat (l)(b) above.



Seat of the Arbitration: London, England.


Date^J/1 March2019




                   b^^i^
Signed: ....

        PeterLeaverQC                               Lord Hoffinann




        Sir Richard Aikens




                                             35
